Name: Commission Regulation (EC) No 613/2004 of 1 April 2004 temporarily derogating from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  European Union law;  tariff policy
 Date Published: nan

 Avis juridique important|32004R0613Commission Regulation (EC) No 613/2004 of 1 April 2004 temporarily derogating from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector Official Journal L 098 , 02/04/2004 P. 0003 - 0003Commission Regulation (EC) No 613/2004of 1 April 2004temporarily derogating from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 29(2) thereof,Whereas:(1) Commission Regulation (EC) No 1445/95(2) provides that export licences are to be issued on the fifth working day following the date on which the application is lodged, provided that the Commission has not taken any specific action during that period.(2) In view of the public holidays in 2004 and the irregular publication of the Official Journal of the European Union during those holidays, the period for reflection of five working days will be too brief to guarantee proper administration of the market and should be temporarily extended.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1As an exception to Article 10(1) of Regulation (EC) No 1445/95, licences for which applications are lodged during the periods set out below shall be issued on the corresponding date, provided no specific action as referred to in Article 10(2) is taken before those dates:>TABLE>Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1).(2) OJ L 143, 27.6.1995, p. 35. Regulation as last amended by Regulation (EC) No 360/2004 (OJ L 63, 28.2.2004, p. 13).